Citation Nr: 0818967	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-24 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury, claimed as spinal stenosis with neck and shoulder 
pain.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for spinal stenosis from neck 
injury with neck and shoulder pain.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with degenerative 
joint disease and degenerative disc disease of the cervical 
spine, with spinal stenosis.

2.  Service treatment records document neck and shoulder 
injuries secondary to motor vehicle accidents in service.

3.  The competent medical evidence shows degenerative joint 
disease and degenerative disc disease of the cervical spine, 
with spinal stenosis, was not manifested during service or 
for several years thereafter; and is not related to an in-
service neck injury.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
during active duty military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2007).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Furthermore, the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim for service connection, so that VA 
must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection for a cervical 
spine disability in correspondence sent to the veteran in 
July 2005 and March 2006.  These letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
her in completing her claim, identified the veteran's duties 
in obtaining information and evidence to substantiate her 
claim, and requested that the veteran send in evidence in her 
possession that would support her claim.  In particular, the 
March 2006 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability under consideration, pursuant to 
the recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service treatment records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Analysis

The veteran contends she is entitled to service connection 
for spinal stenosis with neck and shoulder pain, claimed as 
secondary to a neck injury incurred during active duty.  The 
Board has considered her contention, but finds that the 
preponderance of the evidence is against the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service treatment records reveal that the veteran was 
involved in a low-speed motor vehicle accident on September 
27, 1987.  A record of emergency care shows that the veteran 
was a passenger in the car that was struck.  She was 
restrained at the time and did not hit her head or suffer any 
loss of consciousness.  Upon examination, the veteran 
complained of her head hurting, as well as left-sided hip and 
leg pain.  There was mild tenderness about the neck (and 
entire spine), but no localized tenderness.  Cervical spine 
x-ray series were negative.  

Additional clinical notes dated in September 1987 reveal 
there was full range of motion in the neck, with 
paravertebral muscle spasm from T8-L1, left.  A note dated on 
September 29, 1987 reveals that since the accident the 
veteran had developed muscle pains in the trapeziums and 
upper left thoracic paravertebral, not relieved by Motrin.  
Upon objective examination, however, there were no bone or 
joint abnormalities of the cervical or thoracic spine.  There 
was full range of motion.  The diagnosis was left trapezium 
muscle and supra spinal muscle strain.  

Clinical notes in October 1987 show continued mild tenderness 
over the left scapular area and mid-spine at the L3 level.  
The assessment was musculoskeletal pain secondary to the 
motor vehicle accident.  An additional 7 days of light duty 
was recommended (in addition to 7 days that were ordered 
previously).  Another clinical noted dated in December 1987 
reflects that the veteran continued to complain of mid-back 
and lower back pain, more so on the left, despite medication.  

The veteran was injured in a second accident in October 1990 
when she was struck by a vehicle as a pedestrian.  Emergency 
care records show the veteran reported that the vehicle had 
been traveling an estimated 40 miles per hour.  She 
reportedly fell to the ground and struck her head.  Upon 
examination, the veteran denied neck pain.  She only noted 
pain in the occipital region (headache) and left calf.  
Shortly thereafter, a November 1990 service treatment record 
shows a complaint of upper back pain secondary to the 
accident in October.  The diagnosis at this time was rhomboid 
strain.  A December 1990 clinical entry shows the veteran 
reported only occasional pain with endurance.  She was noted 
to have completed pool therapy as prescribed, and was doing 
well with work and running at the base gym.  The objective 
examination was normal.  The clinical assessment stated that 
goals were attained.  The veteran was instructed to continue 
home prescribed aerobics and also gym workouts.  

The March 1992 separation examination reveals no cervical 
spine or upper back pathology or abnormalities.  Only an 
abnormality of the lower back was indicated.  On the 
veteran's Report of Medical History, she reported having 
occasional low back pain while she was pregnant and 
occasionally at present.

During active duty service, the veteran was also evaluated by 
a private orthopedic physician, Dr. F., from October to 
November 1987 for continued back pain.  These treatment 
records reflect diagnoses of acute sprain of the cervical 
spine and acute sprain of the dorsal spine, due to the 
accident in September 1987.  Dr. F. also performed a cervical 
thermographic examination, which was reportedly atypical-
suggesting myofascitis.  However, Dr. F. also noted that when 
last examined the veteran reported that she was "almost 
well."  She reported no neck pain and no dorsal pain.  Dr. 
F. indicated her prognosis was good and he did not anticipate 
future significant disability.  Additional private clinical 
notes from the PTC, dated between October 1987 and November 
1987, show that the veteran reported her neck was better and 
that she had no pain.  

There is no competent medical evidence of record showing 
degenerative joint disease of the cervical spine manifested 
to a compensable degree within one year of the veteran's 
separation from service; therefore, it is not presumed that 
degenerative joint disease of the cervical spine, was 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The earliest post-service record of treatment for a cervical 
disorder (neck pain) is shown in an April 2004 VA outpatient 
treatment record.  The veteran complained of neck and right 
shoulder pain, five days in duration; which radiated into her 
right arm and hand, with occasional numbness.  She reported 
that she had cleaned her house prior to onset and denied 
previous similar symptoms.  The diagnosis was cervical 
radiculopathy, degenerative joint disease.  An MRI conducted 
in May 2004 revealed a finding of spinal stenosis, most 
pronounced at the C5-6 level on the right.  Another record, 
dated in November 2004, reflects that the veteran was treated 
for severe pain in her right shoulder and lower back 
following a physical assault at her place of employment.  
Upon examination, the right shoulder was tender to palpation 
over the trapezium muscle.  The diagnosis was muscle strain.

The veteran underwent a VA examination in August 2005, in 
connection with an increased rating claim for a service-
connected low back disability.  Notably, the examiner 
provided a diagnosis of C4-C5 herniated disc and C5-C6 
herniated disc with midline impact of the ruptured disc on 
the spinal cord.  The examiner did not comment upon the 
etiology of the herniated discs.

The veteran underwent another VA examination in July 2004 in 
connection with the present appeal.  The examiner noted the 
veteran had a motor vehicle accident in 1989 and was hit by 
car again in 1990.  He further stated that there was no re-
injury following those events.  The veteran now complained of 
low back and neck pain with onset in 1989.  Following an 
evaluation, the examiner's diagnoses included: 1) cervical 
and lumbar strain, service-connected secondary to motor 
vehicle accident; and chronic neck pain.

The veteran underwent yet another VA examination in July 
2006.  The examiner indicated he had reviewed the veteran's 
claims file.  Following a complete evaluation (with an in-
depth detailed summary of the veteran's service and post-
service medical history), the examiner's diagnoses were 
degenerative joint disease of the cervical spine and 
degenerative disc disease of the cervical spine.  The 
examiner stated "[I]it is my opinion that the current 
conditions of degenerative joint disease and degenerative 
disc disease with stenosis is less likely than not a result 
of the motor vehicle accidents in September 1987 and October 
1990 incurred during military service."  The rationale was 
that the veteran did not seek further treatment as a civilian 
after discharge in 1992 and the exit physical examination had 
no complaints concerning her cervical spine.  In addition, 
the veteran was noted to have had a long work history of 
patient care at a psychiatric residential facility that could 
have contributed to this condition after her military 
service.

After a review of the cumulative evidence in the claims file, 
the Board finds that service connection for a cervical spine 
disability is not warranted.  As indicated, a successful 
claim for service connection requires three elements (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

In the present appeal, the veteran currently has a cervical 
spine disability, diagnosed as degenerative joint disease and 
degenerative disc disease of the cervical spine, with spinal 
stenosis.  Thus, the first element has been met.  As shown, 
service treatment records reflect treatment for a neck and 
upper injury due to motor vehicle accidents. Thus, the second 
element has also been met.

Despite a showing of two of the required elements, there is 
not competent medical evidence showing that the current 
cervical spine disability is a residual of, or causally 
related to injuries sustained in military service.  This is 
the third and final element required to establish service 
connection on the merits.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

Here, the record contains medical evidence both in support of 
and against the veteran's claim, in the form of two 
conflicting VA medical opinions.  The Board, however, places 
greater probative weight on the 2006 opinion.  In this 
regard, the Board notes that the 2006 examiner thoroughly 
reviewed the claims file and provided an accurate restatement 
of the veteran's service and post-service medical history in 
his report.  It is noted further that this examiner conducted 
a complete examination of the veteran prior to rendering his 
opinion, and provided a detailed rationale for his opinion 
that the veteran's current cervical spine disability was not 
related to military service.  His opinion is supported by 
factual data in the record.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black, 5 Vet. App. 177, 180 (1993).

In contrast, it is apparent upon even a cursory review, that 
the 2004 VA examiner did not review the veteran's claim file 
in rendering his opinion.  This examiner stated that the 
veteran's first injury occurred in 1989 -when service 
treatment records show it actually occurred in 1987.  The 
examiner noted further that there was no re-injury following 
the 1990 incident.  Yet, the VA outpatient treatment records 
clearly show that the in April 2004, the veteran reported 
neck and right shoulder pain after house cleaning.  She also 
suffered a work-related injury (physical assault) in November 
2004, with reported severe neck and shoulder pain thereafter.  
Thus, this examiner's opinion is not supported by factual 
data in the record.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

The Board also notes that this examiner did not provide a 
rationale for the conclusions reached.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  See Black v. 
Brown, 5 Vet. App. 177 (180) (1995); Kightly v. Brown, 6 Vet. 
App. 200 (1994).  For these reasons, the Board has afforded 
the opinion provided by the 2004 VA examiner, very little 
probative weight.

Finally, it is observed the veteran separated from service in 
May 1992.  It is significant that on examination prior to 
separation, the March 1992 physical examination showed no 
pertinent symptomatology.  The first post-service complaint 
and diagnoses of a cervical/neck disorder are noted in 2004; 
more than 10 years after service.  There is no record of 
complaints or treatment in this interim.  This weighs heavily 
against the veteran's claim.  

The veteran maintains that she was in fact, treated during 
this period, but she was unable to provide documentation of 
such due to the treating facilities no longer being business.  
(See veteran's statement dated in December 2005).  While the 
Board has considered her statement, without actual competent 
(medical) evidence to the contrary in the file, these post-
service manifestations are too remote in time from active 
duty service to relate to service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  

In short, the preponderance of the evidence in this case 
supports the conclusion that the veteran's current cervical 
spine disability was not the result of an injury in service.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).  Service connection is not warranted.


ORDER

Service connection for residuals of a neck injury, claimed as 
spinal stenosis with neck and shoulder pain is denied.



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


